122 F.3d 39
Norman GOTCHER, Jr., Plaintiff-Appellant,v.Tana WOOD, et al., Defendants-Appellees.
No. 94-35484.
United States Court of Appeals,Ninth Circuit.
Sept. 11, 1997.

John Midgley and David C. Fathi, Columbia Legal Services, Seattle, Washington, for Plaintiff-Appellant.
Talis M. Abolins, Assistant Attorney General, Criminal Justice Division, Olympia, Washington, for Defendants-Appellees.


1
On Remand from the United States Supreme Court.  D.C. No. CV-93-00120-FVS.


2
Before:  BEEZER and HAWKINS, Circuit Judges, and TEVRIZIAN,* District Judge.


3
Prior report: --- U.S. ----, 117 S. Ct. 1840, 137 L. Ed. 2d 1045.


4
The Court has reconsidered its holding in Gotcher v. Wood, 66 F.3d 1097 (9th Cir.1995), in light of Edwards v. Balisok, --- U.S. ----, 117 S. Ct. 1584, 137 L. Ed. 2d 906 (1997).  We agree with Wood that Edwards forecloses Gotcher's entire compensatory claim under 42 U.S.C. § 1983.  Because we do not reach the issue of whether Gotcher has a protectable liberty interest in receiving good-time credits or remaining free of disciplinary segregation, we deny Gotcher's request to republish parts of our earlier decision.  The district court's dismissal of Gotcher's claim is AFFIRMED.



*
 The Honorable Dickran M. Tevrizian, United States District Judge for the Central District of California, sitting by designation